Citation Nr: 1231574	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating greater than 40 percent for degenerative disc disease, L4 through S1. 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to August 1991 and November 1992 to November 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas, which increased the rating to 40 percent for degenerative disc disease of L4-S1 and granted service connection for bowel dysfunction at a noncompensable disability rating. 

In March 2010, a travel Board hearing was held by the undersigned at the San Antonio, Texas, satellite Regional Office.  The transcript is of record.

In a March 2011 decision, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the low back at L4 through S1 is manifested by limited motion with pain, but without objective evidence of ankylosis or neurological pathology; nor was it productive of incapacitating episodes.  
2.  The Veteran holds a 40 percent disability rating for degenerative disc disease, L4 through S1 and noncompensable rating for service-connected bowel dysfunction. 

3.  The Veteran's service connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for degenerative disc disease, L4 through S1 have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised Diagnostic Codes 5235-5243 (as in effect since September 26, 2003)) (2011).

2.  The criteria for entitlement to TDIU, or referral to the Director of Compensation and Pension for extraschedular consideration of TDIU, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.16 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an April 2011 letter that explained what information and evidence was needed to substantiate claims for increased ratings and a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the April 2011 letter, and opportunity for the Veteran to respond, the April 2012 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment and private records and the Veteran's September 2007 and August 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims for an increased disability rating and entitlement for a TDIU is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In an October 2004 contracted VA examination, a private physician noted that the Veteran reported pain in his lower back that occurred constantly and travelled down to his right leg.  Pain was elicited by physical activity and was never relieved.  The doctor noted that the Veteran "functions at pain- complete bed rest."  There was also incapacitation daily.  A previous physician noted functional impairment as the Veteran had difficulty bending, stooping, twisting, sometimes walking, standing and even laying down.  It was also noted that the Veteran lost his job.  The Veteran had also reported reinjuring his back in 2003 while working but he had never said anything because he feared getting fired.  On examination, his posture and gait were normal.  There was radiation of pain on movement to the lower extremities.  Muscle spasm was absent.  Tenderness was present in the lower back and straight leg rising tests were positive bilaterally.  Flexion was from 0 to 50 degrees with pain at 50 degrees.  The Veteran refused to be measured for extension as it was too painful.  Right lateral flexion was from 0 to 30 degrees with pain at 30 degrees.  Left lateral flexion, right rotation and left rotation were all 0 to 20 degrees with pain at 20 degrees.  Range of motion was additionally limited by pain, fatigue, weakness and lack of endurance.  There was no incoordination.  Ankylosis of the spine and interveretebral disc syndrome were not present.  Neurologic examination involved no specific peripheral nerve.  Motor function of the lower extremities was normal and sensory function was normal.  The diagnosis was degenerative joint disease, L5-L5, L5-S1, with symptoms of pain that occurred continuously.  The physician noted that the Veteran was not working.  The Veteran had restricted activities of daily living due to his back condition.

In a January 2005 functional capacity assessment, the physician noted that in the presence of the Veteran's reported 9/10 pain experience, he was able to demonstrate a light-duty work capacity.  It was noted that with a history of multilevel lumbar disc disease, coupled with current weight and large pendulous abdomen, the "stability of his work capacity is questionable".  It was noted that he last worked as an aircraft mechanic in February 2004.  On examination, his gait had decreased sway and cadence.  His posture demonstrated guarded lumbar spine and splinted cervical spine.  He had decreased thoracic kyphosis and lumbar lordosis.  He had moderate cervical and lumbosacral range of motion deficits.  His sensation was intact throughout.  He had moderate tenderness to palpitation over his lumbar midline, left SI joint and left gluteals.  Straight leg raise was positive for increased back pain bilaterally at 20 degrees.  The physician noted that based on his performance, the Veteran met the maximum sedentary duty requirements and was performing with the light category.  Flexion was from 0 to 40 degrees.  Extension was 0 degrees.  Side bend right was from 0 to 15 degrees and side bend left was from 0 to 10 degrees. 

The Veteran underwent a VA examination in September 2007.  The examiner noted that the Veteran was currently an unemployed aircraft mechanic and had been unemployed since 2004.  The Veteran did not wear a back belt or a back brace.  He used a cane in his left hand for his right leg radiculopathy.  He could walk for about 40 minutes, stand for 5 minutes and did not know how long he could sit before he experienced back pain.  His pain level on a daily basis was 6 to 7/10 and 10/10 with flare ups.  Per the Veteran, there was no additional limitation of motion or functional impairment during the flare-ups.  He could not walk unaided and used a cane but did not use a brace.  He was unsteady but had no history of falls.  He was able to perform his activities of daily living such as walking, transferring, eating, grooming, bathing, toileting and dressing.  His gait was antalgic with a limp on the right lower extremity.  There was also a slight list to the left of the lumbar spine but no scoliosis.  The back was flat with a minimal degree of normal lordosis and some mild loss of lordosis.  There was no increased kyphosis.  The entire back was in spasm which was palpable and visible but nontender.  There was a limp of the right leg.  Straight leg raises were negative at 90 degrees in the sitting and positive at the 75 degrees in the supine position for back pain but there was no radiculopathy.  Neurosensory was intact distally at all digits of the lower extremities.  Lateral flexion to the right was 0 to 8 degrees.  Lateral flexion to the left was 0 to 16 degrees.  Extension was 0 to 17 degrees.  Rotation bilaterally was 0 to 30 degrees.  Forward flexion was 0 to 18 degrees.  The Veteran had complaints of pain with all range of motion maneuvers but the most with lateral flexion to the right.  X-rays images demonstrated spinal canal stenosis at L4-5 level and degenerative disc disease.  The examiner noted that he found no objective clinical evidence that function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance.  Subjective pain appeared to have the greatest functional impact in all cases.   He had no physician directed bed rest in the past 12 months due to a spine condition with an incapacitating episode.  The diagnosis was degenerative disc disease of the lumbar spine with stenosis at L4-L5 and bilateral lower extremity radiculopathy, right greater than left, without electromyography or nerve conduction confirmation.

An October 2007 VA sensory examination revealed normal touch, pin prick and temperature sensation.  No neuropathic signs were noted.

In a December 2008 VA addendum, the VA examiner who conducted the September 2007 VA examination noted that there was clear documentation throughout the record that the Veteran had no radiculopathy or myelopathy.  He had sacroiliac joint pain for which he had multiple injections over time but had no peripheral neuropathy or radiculopathy due to his lumbar spine condition.
 
The Veteran underwent a VA examination in August 2011.  The examiner noted that the Veteran last worked at the Corpus Christi Army Depot as a laborer.  He reinjured his back in 2003 and had not worked since that injury.  He was receiving Social Security disability for this injury.  He reported constant flare-ups that were worse at times every day.  On examination, flexion was 0 to 75 degrees with painful motion beginning at 55 degrees.  Extension was 0 to 10 degrees with pain beginning at 10 degrees.  Right lateral flexion was 0 to 10 degrees with pain beginning at 10 degrees.  Left lateral flexion was 0 to 10 degrees with pain beginning at 10 degrees.  Right lateral rotation was 0 to 10 degrees with pain beginning at 10 degrees.  Left lateral rotation was 0 to 10 degrees with pain beginning at 10 degrees.  The same range of motion findings were recorded after repetitive use.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  After repetitive movement, he did however have less movement than normal, weakened movement, instability at station and disturbance of locomotion.  He had pain to palpitation of the spine.  Guarding and spasm were present but did not result in abnormal gait or contour.  Muscle strength testing was 5/5 in all fields and he did not have muscle atrophy.  The sensory examination was normal as the Veteran had no complaints of numbness except a small area in the right posterior lateral calf that was not a dermatomal distribution.  Monofilament testing was normal in both feet.  Bilateral straight leg testing was normal.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have intervertebral disc syndrome.  He used a cane regularly for his back pain.  The examiner noted that MRI studies have noted disc disease at L4-L5 and facet arthropathy but no extensive arthritis.  The MRI studies have not documented spinal stenosis however this diagnosis was made on plain x-rays.  The examiner noted that the Veteran never worked after his workers compensation accident in 2003 and was currently on Social Security disability.  He claimed that his back prevented him from being employed because he cannot sleep, cannot sit for long periods, cannot walk very far, cannot bend or lift, cannot kneel or squat and cannot twist his back.  The examiner determined that there was no radiculopathy on examination as no reflex changes, muscle weakness, sensory loss, or loss of bowel or bladder function were present at the examination.  An L4-L5 disc should be expected to involve the L5 nerve root and cause weakness of the toe extension and loss of sensation in the dorsum of the foot.  Neither of these were present on examination.  Because there was no radiculopathy or muscle weakness associated with his back, pain was the limiting factor.  However, the extent of which pain limited his function was entirely subjective as stated by the Veteran.  The additional degree of loss of motion during flare-ups could not be determined by the history.  There was no current evidence of a neurologic abnormality associated with the Veteran's back disorder.  This included radiculopathy and/or bowel and bladder impairment.  The examiner concurred with the December 2008 addendum as no neurologic abnormalities were found.  

The examiner noted that the Veteran was gainfully employed despite these known back problems until a workers compensation injury in 2003.  He has not worked since that time.  His medical record does not demonstrate that he has sought specialty care from neurology, neurosurgery or continued with pain clinic intervention after 2007 in an attempt to return to gainful employment.  Neurologic abnormalities are not present, and therefore have no bearing on his employability.  As far as his service-connected back disability, it caused subjective back pain, but not to the extent that he had sought further medical evaluation or continued with pain clinic intervention.  The examiner concluded that the Veteran's back problem "certainly would not preclude sedentary work from home from either telephone or computer based work".  


I.  Entitlement to an increased disability rating greater than 40 percent for degenerative disc disease, L4 through S1.

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's degenerative disc disease, L4 through S1 disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  This disability is evaluated under the General Formula for Diseases and Injuries of the Spine.

Under the general rating criteria for disabilities of the spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation of 40 or greater requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Code 5242.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine. 38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Analysis

Considering the pertinent evidence, the Board finds that a rating greater than 40 percent for the Veteran's lumbar spine disability is not warranted.

First addressing the General Rating Formula, the Board notes that, none of the evidence of record indicates that the Veteran's thoracolumbar spine is ankylosed.  In fact, during the contracted October 2004 examination report, the examiner specified that no ankylosis was present.  None of the outpatient treatment records indicate that the Veteran's thoracolumbar spine is ankylosed.  Additionally, the Veteran has not claimed that his thoracolumbar spine is ankylosed.  Unfavorable ankylosis of the thoracolumbar spine has not been shown, as required for the next higher, 50 percent rating.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that all of the VA examiners noted that pain was associated with all range of motion findings.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examinations, the Veteran was able to accomplish the range of motion indicated above.  No ankylosis of the spine, however, was found.  In short, the 40 percent rating appropriately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent with no more than a 40 percent rating under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher, 50 percent, rating under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  The Board notes however, that as noted above, the Veteran already has a separate noncompensable rating for bowel dysfunction.  Additionally, despite the Veteran's complaints of radiculopathy, multiple VA examinations have found that that the Veteran had no radiculopathy or myelopathy.  Per the March 2011 remand instructions, the August 2011 VA examiner specifically addressed whether there was objective evidence of neurological abnormalities that were associated with the Veteran's service-connected back disorder, including but not limited to lower extremity radiculopathy, and/or bowel or bladder impairment.  In this regard, the examiner determined that there was no current evidence of a neurologic abnormality associated with the Veteran's back disorder which included radiculopathy and/or bowel and bladder impairment.  The examiner concurred with the December 2008 addendum as no neurologic abnormalities were found.  

Finally, the revised criteria sets forth a Formula for Rating intervertabral disc disease on the Basis of Incapacitating Episodes.  The Board notes that for the purposes of evaluating intervertabral disc disease based on incapacitating episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertabral disc disease that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. Here, the August 2011 VA examiner specifically noted that the Veteran did not have intervertebral disc syndrome while the September 2007 VA examination report noted that the Veteran had no physician directed bed rest in the past 12 months due to a spine condition with an incapacitating episode.  Accordingly, the Formula for Rating intervertabral disc disease on the Basis of Incapacitating Episodes is not for application.

For all the foregoing reasons, the Board finds that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's back disability is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Entitlement to a TDIU.

Laws and Regulations

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the Veteran's employment history, educational attainment and vocational experience.  38 C.F.R. § 4.16.

The Veteran holds a 40 percent disability rating for his back disability and a noncompensable rating for bowel dysfunction.  His combined 40 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. §4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration of the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). The Veteran's age and effects of non-service-connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19.  The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addressing the extraschedular issue, the Board must determine if there is some service connected factor outside the norm which places the Veteran in a different position than other veterans with a 40 percent combined disability rating.  Id.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a schedular rating provides recognition of such.  Id.  Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.

Although the Veteran has asserted that he cannot work because of his service-connected disabilities, the Board finds that the preponderance of the evidence overall does not support the Veteran's contentions.  Essentially, the preponderance of the evidence is against a finding that the Veteran's service-connected back disability and bowel dysfunction, alone would render him unable to obtain and maintain any form of employment.  While the Veteran is noted to have some functional impairments related to his service-connected disabilities, the evidence of record does not support his contention that he is unable to work in any capacity whatsoever as the result of his service-connected disabilities, and the record does not support a claim of entitlement to TDIU. 

As noted above, the Veteran last worked as an aircraft mechanic and a laborer.  He reinjured his service-connected back disability in 2003 while working and has not been employed since 2004.  This injury was a workers compensation injury and the Veteran receives Social Security disability benefits for this disability.
On review of the record, the Board finds that the lay and medical evidence of record preponderates against a finding that the Veteran is incapable of performing substantially gainful employment due to his service connected-disabilities.

While the Board notes that the Veteran is currently unemployed and has been since 2004, the evidence does not show that the Veteran's service-connected back disability and bowel dysfunction disability render him unable to obtain and maintain any form of employment.  The August 2011 VA examiner specifically concluded that the Veteran's back problem "certainly would not preclude sedentary work from home from either telephone or computer based work".  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale which included consideration of the Veteran's ability to partake in sedentary employment.  Such conclusions represent highly competent evidence against a finding that the Veteran is totally impaired on an occupational basis.  

Here, the Board does not doubt that the Veteran's service-connected disabilities, which combine to a 40 percent rating, cause him some occupational impairment; however, there is a lack of evidence showing that there are circumstances that place him in a different category to warrant entitlement to a TDIU.  There is also no evidence which suggests that that some factor exists which takes his case outside the realm of the usual so as to render impracticable his 40 percent or noncompensable schedular rating.  He has not required any hospitalizations due to his service connected disabilities.  See 38 C.F.R. § 3.321(b).

Additionally, while the Board has considered the Veteran's assertions that he is unable to work because of his service-connected disabilities, they do not constitute persuasive evidence in support of the claim.  As a layperson, the Veteran simply is not shown to possess expertise in medical or vocational matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, his lay assertions are not considered more probative than the objective evidence on this matter.
As a final point, the Board again notes that the Veteran has been found totally disabled, for Social Security Administration (SSA) purposes, as a result of his back disability.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  Thus, SSA's determination has little probative value in this matter, and is not sufficient, in this case, to overcome the other evidence that the evidence does not establish entitlement to a TDIU, on an extra-schedular basis, for VA purposes.  

The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disabilities.  Thus, no basis exists to warrant referral of the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling, 15 Vet. App. 1 (2001).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim of entitlement to TDIU, to include on an extraschedular basis, must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased disability rating greater than 40 percent for degenerative disc disease, L4 through S1 is denied. 

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


